DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is responsive to the application filed September 25, 2020.
	Claims 1-20 are pending and are presenting for examination.
Examiner Notes
3.	Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-3, 6-14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over  HAN et al. (US 2017/0078269 A1, hereinafter Han) in view  of TOKUMOTO (US 2015/0199518 A1, hereinafter Tokumoto).
As to claim 1, Han discloses an electronic device (e.g. electronic device 101, Fig. 1) comprising: 
a security integrated circuit (IC) providing a rich execution environment and a secure execution environment, wherein the security IC comprises a main processor operating in the rich execution environment, and a secure processor operating in the secure execution environment – (e.g., processor 110 including a normal module 130 and secure module 140, wherein the normal module 130 manages a rich execution environment (REE), and the secure module 140 manages a trusted execution environment (TEE) – see at least, Fig. 1, 0042, and associated text), and
 wherein the secure processor is configured to: 
	based on firmware being installed, perform authentication of the firmware, based on the authentication information stored in (e.g., the secure module 140 receives installation data – update information --of a secure app –firmware --from an external device 102 –server-- through the normal module 130 --see at least, Fig. 3, 0070, 0075, and associated, and the secure module 140 is configured to authenticate data associated with the secure app by using an audit token stored in advance and install the secure app when the data of the secure app is determined as being valid –success—See at least Fig. 5, 0089-0092, and associated text ).
	It is to note that Han does not explicitly disclose, but Tokumoto, in an analogous art, discloses wherein the secure processor is configured to: perform user authentication, based on firmware update information received from a server through the main processor, based on the user authentication being successful, generate authentication information corresponding to the firmware update information, store the authentication information in at least a part of a secure memory – (e.g., the CPU 103 receives an instruction to update firmware from the external server 118 (step S301).  The CPU 103 then displays an authentication screen on the operating unit 112 (step S302) and determines whether or not user authentication for the image forming apparatus 100 has been performed (step S303).  As a result of the determination in the step S303  with a  yes, the CPU 103 calculates a hash value for the download area 214 using the hash calculation module 207 and stores the calculated hash value in the hash storage area 213 (step S305) – see Tokumoto, at least 0040-0041, Figs. 3A-3B, and associated text).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate of generating hash value for the firmware update after being successful of user authentication as taught by Tokumoto and incorporate into the method as taught by Han for further enhance security in updating of application package on the electronic device. 
	As to claim 2, modified Han with Tokumoto discloses wherein the secure memory is included in the security IC – (e.g., a secure memory 162 is managed by the secure module 140 – see Han, at least 0103, Fig. 2, and associated text).   
	As to claim 3, modified Han with Tokumoto discloses wherein the authentication information comprises at least one of version information included in the firmware update information, a hash included in the firmware update information, a hash-based message authentication code (HMAC) related to the secure processor, a time related to approval of the authentication information, or an approval expiration time of the authentication information – (e.g., calculating the hash value for the update firmware -- see Tokumoto, at least 0040-0041, Figs. 3A-3B, and associated text).  
	As to claim 6, modified Han with Tokumoto discloses wherein, if the secure memory is located outside the security IC, the secure processor is configured to: encrypt the authentication information – (e.g., the app package is encrypted in the manner specified by the secure module 140 and stored in a memory 160 that is located outside of the processor 110 – see Han, at least 0046, 0048, Fig. 1, and associated text).
	As to claim 7, modified Han with Tokumoto discloses wherein: based on an installation condition for the firmware being satisfied, the main processor is configured to transmit a request signal for installing the firmware to the secure processor, and based on the request signal being received from the main processor, the secure processor is configured to perform authentication of the firmware, based on the authentication information stored in the secure memory – (e.g., the normal module 130 requests the secure module 140 to perform a security test with respect to installation data of the secure app and the secure module 14 0 performs the security test for verifying the integrity of the installation data of the secure app – See Han, at least 0080-0082).  
	As to claim 8, modified Han with Tokumoto discloses wherein, the secure processor is configured to: determine whether the authentication information stored in the secure memory is valid; and based on the authentication information being valid, perform authentication of the firmware, based on the authentication infor (e.g., the processor uses the hash value to determine the integrity of the firmware– see Tokumoto, at least 0040-0041, Figs. 3A-3B, and associated text).
  	As to claim 9, modified Han with Tokumoto discloses wherein the secure processor is configured to determine whether the authentication information stored in the secure memory is valid, based on at least one of an HMAC value, a validity time interval, or a number of times of use of the authentication information– (e.g., the processor uses the hash value to determine the integrity of the firmware– see Tokumoto, at least 0040-0041, Figs. 3A-3B, and associated text).
	As to claim 10, modified Han with Tokumoto discloses wherein the secure processor is configured to: based on the authentication of the firmware failing, perform user authentication of the firmware; and based on the user authentication being successful, installs the firmware– (e.g., the CPU 103 receives an instruction to update firmware from the external server 118 (step S301).  The CPU 103 then displays an authentication screen on the operating unit 112 (step S302) and determines whether or not user authentication for the image forming apparatus 100 has been performed (step S303).  As a result of the determination in the step S303  with a  yes, the CPU 103 calculates a hash value for the download area 214 using the hash calculation module 207 and stores the calculated hash value in the hash storage area 213 (step S305) – see Tokumoto, at least 0040-0041, Figs. 3A-3B, and associated text).
	As to claim 11, Han discloses an operation method of an electronic device, comprising: 
	in a security integrated circuit (IC) including a main processor operating in a rich execution environment and a secure processor operating in a secure execution environment, performing user authentication by the secure processor, based on firmware update information received from a server through the main processor– (e.g., processor 110 including a normal module 130 and secure module 140, wherein the normal module 130 manages a rich execution environment (REE), and the secure module 140 manages a trusted execution environment (TEE) – see at least, Fig. 1, 0042, and associated text); 
	based on corresponding firmware being installed, performing authentication of the firmware, based on the authentication information stored in the secure memory; and installing the firmware, based on the authentication of the firmware being successful (e.g., the secure module 140 receives installation data – update information --of a secure app –firmware --from an external device 102 –server-- through the normal module 130 --see at least, Fig. 3, 0070, 0075, and associated, and the secure module 140 is configured to authenticate data associated with the secure app by using an audit token stored in advance and install the secure app when the data of the secure app is determined as being valid –success—See at least Fig. 5, 0089-0092, and associated text ).
(e.g., the CPU 103 receives an instruction to update firmware from the external server 118 (step S301).  The CPU 103 then displays an authentication screen on the operating unit 112 (step S302) and determines whether or not user authentication for the image forming apparatus 100 has been performed (step S303).  As a result of the determination in the step S303  with a  yes, the CPU 103 calculates a hash value for the download area 214 using the hash calculation module 207 and stores the calculated hash value in the hash storage area 213 (step S305) – see Tokumoto, at least 0040-0041, Figs. 3A-3B, and associated text).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate of generating hash value for the firmware update after being successful of user authentication as taught by Tokumoto and incorporate into the method as taught by Han for further enhance security in updating of application package on the electronic device. 
	As to claim 12, modified Han with Tokumoto discloses wherein the authentication information is stored in at least the part of the secure memory included in the security IC– (e.g., a secure memory 162 is managed by the secure module 140 – see Han, at least 0103, Fig. 2, and associated text).   

	As to claim 13, modified Han with Tokumoto discloses wherein, if the secure memory is located outside the security IC, the authentication information is encrypted with a security key related to the secure processor, and the encrypted authentication information is stored in at least the part of the secure memory– (e.g., the app package is encrypted in the manner specified by the secure module 140 and stored in a memory 160 that is located outside of the processor 110 – see Han, at least 0046, 0048, Fig. 1, and associated text).
  	As to claim 14, modified Han with Tokumoto discloses wherein the authentication information comprises at least one of version information included in the firmware update information, a hash included in the firmware update information, a hash-based message authentication code (HMAC) related to the secure processor, a time related to approval of the authentication information, or an approval expiration time of the authentication information(e.g., calculating the hash value for the update firmware -- see Tokumoto, at least 0040-0041, Figs. 3A-3B, and associated text).  
	As to claim 17, modified Han with Tokumoto discloses wherein the performing of the authentication of the firmware comprises: based on an installation condition for the firmware being satisfied, and a request signal being received from the main processor, performing authentication of the firmware, based on the authentication information stored in the secure memory – (e.g., the normal module 130 requests the secure module 140 to perform a security test with respect to installation data of the secure app and the secure module 14 0 performs the security test for verifying the integrity of the installation data of the secure app – See Han, at least 0080-0082).  
	As to claim 18, modified Han with Tokumoto discloses wherein the performing of the authentication of the firmware comprises: determining whether the authentication information stored in the secure memory is valid; and based on the authentication information being valid, performing authentication of the firmware, based on the authentication information– (e.g., the processor uses the hash value to determine the integrity of the firmware– see Tokumoto, at least 0040-0041, Figs. 3A-3B, and associated text).
	As to claim 19, modified Han with Tokumoto discloses wherein the determining of whether the authentication information is valid comprises:
	 determining whether the authentication information stored in the secure memory is valid, based on at least one of an HMAC value, a validity time interval, or a number of times of use of the authentication information– (e.g., the processor uses the hash value to determine the integrity of the firmware– see Tokumoto, at least 0040-0041, Figs. 3A-3B, and associated text).
	As to claim 20, modified Han with Tokumoto discloses further comprising: 
	performing user authentication of the firmware, based on the authentication of the firmware failing; and installing the firmware, based on the user authentication being successful (e.g., the CPU 103 receives an instruction to update firmware from the external server 118 (step S301).  The CPU 103 then displays an authentication screen on the operating unit 112 (step S302) and determines whether or not user authentication for the image forming apparatus 100 has been performed (step S303).  As a result of the determination in the step S303  with a  yes, the CPU 103 calculates a hash value for the download area 214 using the hash calculation module 207 and stores the calculated hash value in the hash storage area 213 (step S305) – see Tokumoto, at least 0040-0041, Figs. 3A-3B, and associated text).
7.	Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over  Han in view  of Tokumoto, and in further view of Shroni et al. (US 2014/0229930 A1, hereinafter Shroni).
	As to claims 4 and 15, it is to note that modified Han with Tokumoto does not explicitly disclose, but Shroni, in an analogous art, discloses wherein the secure processor is configured to: determine whether signature information of the server, included in the firmware update information, satisfies a designated condition; and based on the signature information of the server satisfying the designated condition, perform user authentication of the firmware update information – (e.g., a computing device configured to verify that a bootable image containing an update has been digitally signed by a firmware update server, and the computing device configured to request the update – See Shroni, at least 0037-0040, Fig. 3, and associated text).  
. 
8.	Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over  Han in view  of Tokumoto, Shroni, and in further view of SUGIYAMA et al. (US 2019/0179627 A1, hereinafter Sugiyama). 
	As to claims 5 and 16, it is to note that while modified Han with Tokumoto and Shroni discloses wherein the secure processor is configured to: 
	determine whether signature information of the server, included in the firmware update information, satisfies a designated condition– (e.g., a computing device configured to verify that a bootable image containing an update has been digitally signed by a firmware update server, and the computing device configured to request the update – See Shroni, at least 0037-0040, Fig. 3, and associated text), but the modified does not explicitly disclose, however, Sugiyama, in an analogous art, discloses based on the signature information of the server satisfying the designated condition, compare version information included in the firmware update information with version information of firmware installed in the electronic device; and based on a version included in the firmware update information being later than a version of the firmware installed in the  (e.g., firmware update process via comparing firmware version of the update with the firmware version installed in the apparatus and when the update firmware is latest, install/download the firmware update version on the apparatus – see Sugiyama, at least 0086, 0096-0098, Fig. 13, Fig .8 , and associated text).  
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Sugiyama’s teaching into the method as taught by Han with Tokumoto and Shroni for further optimizing updating of application package on the electronic device. 
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA LEE whose telephone number is (571)270-1648.  The examiner can normally be reached on Monday to Friday (8 am to 4: 30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on (571)-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MARINA LEE/Primary Examiner, Art Unit 2192